NOTE: ThiS order is n0nprecedentia1.
United States Com“c of Appeals
for the FederaI Circuit
C. ROBERT SUESS, LEO SHERRY, RICHARD A.
GREEN, IRVING ROBERTS, ON BEHALF OF ALL
OTHER SHAREHOLDERS OF BENJAMIN
FRANKLIN FEDERAL SAVINGS AND LOAN
ASSOCIATION, PETER BAKER, BENJAMIN
FRANKLIN FEDERAL SAVINGS AND LOAN
ASSOCIATION, AND DONALD MCINTYRE,
Plain,tiffs-Appellants,
AND .
FEDERAL DEPOSIT INSURANCE CORPORATION,
Plaintiff-Appellee,
V.
UNITED STATES,
Defendan.t-Appellee.
2011-5101
Appea1 from the United States C0urt of Federal
Claims in 90-CV-981, Seni0r Judge L0ren A. Smith.
ON MOTION
ORDER

SUESS V. US 2
The plaintiffs-appellants move without opposition for
leave to file the joint appendix out of tirne.
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted The joint appendix is due
within 21 days of the date of filing of this order. '
FoR TH1: CoURT
 3 0  /s/ Jan Horbaly
Date J an Horbaly
Clerk "
cc: Don S. Willner, Esq.
John M. Dorsey, III, Esq.
Jeanne E. Davidson, Esq. `
FlLED
. FAPPEALs ron
321 U`Sri;4{il1iFilJ§nAL c1ncu11
|“lAR 3 0 2012
ANHORBAL\'
J CLERK